DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 03/22/2022 is acknowledged.
Claims 1, 16, 21-44, 46-47, 50-51, 53-55, and 57-70 are pending.
Claims 65-70 are new.
Applicant’s election without traverse of Group II, claims 49-51 and 54-64 in the reply filed on 02/25/2020 is acknowledged.
Claims 1, 16, 21-44, 46-47, and 53 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2020.
Claims 50-51, 54-55 and 57-70 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  



Response to Arguments
Applicant’s arguments filed 03/22/2022 have been given full consideration.

Applicant has argued the combined teachings of Menachem, Breitenbach, and Caldwell do not teach a reinforcing material, that extends axially along the coextruded elongate member as now recited in claim 50.
This argument is unpersuasive. 
With respect to the rejection of claims 50-51, 54-55, and 58-70 under 35 U.S.C. 103 as being unpatentable over Menachem, US 20150342877 in view of Breitenbach, US 6120802 A and Caldwell, US 4767627:

Menachem teaches dosage forms comprising inserts corresponding to the claimed elongate members, wherein the insert is compartmentalized or layered for controlling the rate of the release of the API (Menachem, e.g., 0215). Menachem teaches the elongate members maintain mechanical strength and dimensions (Menachem, e.g., 0089-0094) because it includes a body made of a pharmaceutically acceptable material and including a API which has a size and strength maintained after more than 85% API release such that it cannot pass the 18 mm pipe test under 300 grForce (Menachem, e.g., 0104). The body demonstrates mechanical strength and is capable of resisting forces applied by the stomach under both fed and fasted condition since the mechanical strength is sufficient to enable the preservation of the configuration required to provide gastric retention (Menachem, e.g., 0283). 
Menachem does not expressly teach the elongate members made up of separate compartments or layers contain a reinforcing material, wherein the reinforcing material extends axially along the elongate member. 
Like Menachem, Breitenbach teaches drug containing compositions which contain multiple layers (Breitenbach, e.g., c2:32-36). The multilayered structures may include protective or adhesive layers (Breitenbach, e.g., c2:54-58) and layers without drug (Breitenbach, e.g., claim 2). The layers are 
Caldwell teaches modifying elongate members with a structure and material in an axial manner to maintain the elongate member in a rigid configuration (Caldwell, e.g., example 2). This structure is an erodible/dissolvable structure which will maintain the lobes in a rigid configuration until the internal structurally supporting material has disintegrated (Caldwell, e.g., c36-43).  This is a reinforcing material as claimed which extends axially along the elongate lobes and maintains the rigid configuration required for gastric retention.  
It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member taught by Menachem with a structure and material which maintains the elongate member in a rigid configuration, i.e., reinforces the elongate member, as suggested in Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to use this technique known from Caldwell to optimize Menachem’s elongate members so they maintain mechanical strength and dimensions required for gastric retention. The skilled artisan would have had a reasonable expectation of success because Menachem teaches inserts (elongate member) may contain multiple layers.
Applicable to claims 65 and 68: It would have been obvious before the effective filing date of the presently claimed invention to configure a layer along the outer surface of the elongate member with a material effective to optimize the rigidity of the elongate member to maintain mechanical strength and dimension required for gastric retention with a reasonable expectation of success. Since Breitenbach teaches multilayered structures enable configuring each layer with separate properties, the skilled artisan would have been motivated to optimize one of the layers, e.g., outer or inner depending on the number of layers, with a material effective to maintain the rigidity required to resist forces applied by the stomach under both fed and fasted condition for effective gastric retention with a reasonable expectation of success. 
Applicable to claims 66-67 and 69-70: it would have been obvious to select an appropriate biocompatible material from those suggested by the prior art for the insert/lobe (elongate structure), e.g., polycaprolactone, polylactic acid, for a layer useful for optimizing the rigidity of the insert with a reasonable expectation of success. 

With respect to the rejection of claims 50-51, 54-55, and 58-70 under 35 U.S.C. 103 as being unpatentable over Bellinger, WO 2105191920 in view of Breitenbach, US 6120802 A and Caldwell, US 4767627:
Bellinger teaches multilayer elongated structure comprising a first polymeric component and a second polymeric component coupled by a linker (Bellinger, e.g., pg. 19:13-17 and fig. 1B), wherein the multilayer contains exposed outer layers of, e.g., polycaprolactone and which interface with the drug loaded polycaprolactone matrix (Bellinger, e.g., example 6). Bellinger teaches elastomer disposed along a radial projection, i.e., axially along the elongate member (Bellinger, e.g., pg. 7:6-8). Bellinger teaches the structures exhibit mechanical flexibility and strength when contained in an internal cavity due to an elastic polymeric component which is relatively flexible but sufficient to return the component to its pre-deformed shape within a desired time frame (Bellinger, e.g., claims 61-62), and wherein the shape is configured to maintain the structure in a gastric cavity of the subject for a retention period (Bellinger, e.g., pg. 8: 8-9).
Bellinger teaches radial projections (elongate members) containing elastomeric materials, e.g., polycaprolactone, arranged along the radial projections for returning the projections to a shape which promotes retention in the stomach for a desired period of time. Bellinger does not expressly teach the projections (elongate members) comprising a reinforcing material, wherein the reinforcing material extends axially along the elongate member. However, the elastomeric material arranged along a major axis appears to be the same as the reinforcing material of the claimed invention. 
In addition to these teachings in Bellinger, Breitenbach teaches drug containing compositions which contain multiple layers (Breitenbach, e.g., c2:32-36). The multilayered structures may include protective or adhesive layers (Breitenbach, e.g., c2:54-58) and layers without drug (Breitenbach, e.g., claim 2). The layers are 
Along these same lines, Caldwell teaches modifying elongate members with a structure and material in an axial manner to maintain the elongate member in a rigid configuration (Caldwell, e.g., example 2). This structure is an erodible/dissolvable structure which will maintain the lobes in a rigid configuration until the internal structurally supporting material has disintegrated (Caldwell, e.g., c36-43).  This is a reinforcing material as claimed which extends axially along the elongate lobes and maintains the rigid configuration required for gastric retention.  
It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member taught by Bellinger with a structure and material which maintains the elongate member in a rigid configuration, i.e., reinforces the elongate member, as suggested in Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to use this technique known from Caldwell to optimize Bellinger’s elongate members, so they maintain mechanical strength and dimensions required for gastric retention. The skilled artisan would have had a reasonable expectation of success because Bellinger teaches the multilayer structures containing elastic materials arranged axially along the radial projections.
Applicable to claims 65 and 68: It would have been obvious before the effective filing date of the presently claimed invention to configure a layer along the outer surface of the elongate member with a material effective to optimize the rigidity of the elongate member to maintain mechanical strength and dimension required for gastric retention with a reasonable expectation of success. Since Breitenbach teaches multilayered structures enable configuring each layer with separate properties, the skilled artisan would have been motivated to optimize one of the layers, e.g., outer or inner depending on the number of layers, with a material effective to maintain the rigidity required to resist forces applied by the stomach under both fed and fasted condition for effective gastric retention with a reasonable expectation of success. 
Applicable to claims 66-67 and 69-70: it would have been obvious to select an appropriate biocompatible material from those suggested by the prior art for the insert/lobe (elongate structure), e.g., polycaprolactone, polylactic acid, for a layer useful for optimizing the rigidity of the insert with a reasonable expectation of success. 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 50-51, 54-55, and 58-70 are rejected under 35 U.S.C. 103 as being unpatentable over Menachem, US 20150342877 in view of Breitenbach, US 6120802 A and Caldwell, US 4767627.
Menachem teaches devices comprising an elongate member, e.g., an insert configured to include different API in separate compartments or layers, wherein the drug containing compartments or layers are joined by a degradable section (111) which is a degradable/disintegrable linker (Menachem, e.g., Fig. 5A and 0215). The insert contains an API composition including polymers which dissolve, disintegrate, erode, etc. thereby releasing API (Menachem, e.g., 0216).

    PNG
    media_image1.png
    328
    323
    media_image1.png
    Greyscale

	The embodiment described in Fig. 5A and 0215 meet the limitations of elongate member comprising at least two segments wherein the segments are attached via a linker region (111) comprising a disintegrating linker (Instant claim 51). The elongate member of Menachem comprises at least one carrier polymer therapeutic agent and a disintegrating linker (instant claim 50). 
Menachem does not expressly teach the insert comprising two segments and a linker region are coextruded.
Breitenbach teaches drug forms comprising a coextruded form containing at least two compositions which in each case comprise a thermoplastic, pharmacologically acceptable polymeric binder which is soluble or swellable in a physiological environment, and at least one of which contains a pharmaceutical active ingredient, and shaping the coextruded multilayer material to the required drug form (Breitenbach, e.g., Abstract, claim 1). 
Coextrusion permits production of drug formulations in a simple and mild manner with required release characteristics (Breitenbach, e.g., c2:35-36) relative to compression (Breitenbach, e.g., c1:9-22).
In Breitenbach, each of the layers is capable of disintegration/dissolution/erosion for release of the active agent, e.g., rapidly soluble, slow dissolving, time, enzyme, or pH dependent dissolution as desired (Breitenbach, e.g., c3:10-29). Breitenbach teaches polymeric materials including hydroxypropyl methylcellulose phthalate and polylactides (Breitenbach, e.g., c3:41-57; and c3-c4 bridging paragraph). Applicable to claims 58-59: Breitenbach teaches the polymer may contain a plasticizer, e.g., polyethylene glycol etc. (Breitenbach, e.g., c4:4-23). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to prepare an elongate insert comprising API polymer blend segments joined by a degradable linking section as understood from Menachem using coextrusion with a reasonable expectation of success. The skilled artisan would have been motivated to prepare Menachem’s insert by coextrusion to take advantage of the simplified production relative to compression suggested in Breitenbach. The skilled artisan would have had a reasonable expectation of success since both Menachem and Breitenbach teach drug delivery compositions for oral administration. This modification may be viewed as the use of a known coextrusion technique to improve similar drug delivery compositions in the same way. 
Applicable to claims 50: Like the inserts of Menachem, Breitenbach teaches coextruded multilayer dosage forms comprising at least one layer containing a drug (carrier polymer-therapeutic agent) and one layer not containing a drug (linker) (Breitbart, e.g., c2-c3:bridging ¶ at least one layer contains at least one pharmaceutical agent). Consequently, Breitenbach teaches coextrusion for producing dosage forms meeting the requirements of the inserts of Menachem. 
Applicable to claim 51: The compartments and linker of Menachem’s insert are in the same arrangement as the multilayer arrangement in Breitenbach’s coextruded dosage forms. Layers with drug are carrier polymer-therapeutic blends. Breitenbach teaches embodiments which contain, e.g., two active ingredients in separate layers, i.e., two segments. Breitenbach teaches open multilayer tablets containing three layers, i.e., two segments with a linker region between the segments (Breitenbach, e.g., c2:59-62 drug located in an outer layer and an inner layer; also example 6). Open tablet means each layer comprises an outer surface (Breitenbach, e.g., example 6: open multilayer tablet). Consequently, Breitenbach teaches coextrusion for producing dosage forms meeting the requirements of the inserts of Menachem. 
The combined teachings of Menachem and Breitenbach teach polymers including hydroxypropyl methylcellulose acetate succinate (HPMCAS) (Menachem, e.g., 0109) and polylactide (Breitenbach, e.g., claim 2). The combined teachings of Menachem and Breitenbach do not expressly teach HPMCAS and polycaprolactone.
Caldwell drug delivery devices comprising structural polymers which loose strength via erosion at the point of desired dissolution and/or disintegration include, inter alia, polycaprolactone, polylactides, polyglycolides (Caldwell, e.g., c5-c6, bridging ¶, and claim 9) and which polymers include a dispersion of drug for release at a predetermined rate (Caldwell, e.g., c6:24-30) . Thus polycaprolactone (PCL) was known and used as an erodible polymer for drug release in dosage forms similar to those of Menachem and Breitenbach using polylactides. Combinations of polymers for erodible/degradable drug delivery components are suggested. See Caldwell, e.g., claim 9.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify co extruded dosage forms as understood from the combined teachings of Menechem and Breitenbach by selecting polycaprolactone and HPMCAS for any section of the coextruded insert with a reasonable expectation of success. Due to the similarity of polylactide with polycaprolactone, and the fact that the prior art names these polymers for achieving predetermined drug release, the skilled artisan would have had a reasonable expectation of success in making this modification. Menachem Breitenbach and Caldwell suggest each of these polymers for their ability to erode, e.g., at a desired rate (caprolactone), or at desired pH conditions (HPMCAS) for the same purpose, i.e., control rate of drug release and/or to facilitate exit from the stomach by disassembly. This modification is the combination of two known polymers each separately understood as desirable for their ability to erode and/or release drugs at a desired rate to arrive at a third composition having the same desired properties. 
Applicable to claims 54-55: Breitenbach teaches wherein the layers are capable of time dependent control or pH dependent control (Breitenbach, e.g., c3:10-20). 
Applicable to claims 58-59: Breitenbach teaches the polymer may contain a plasticizer, e.g., polyethylene glycol etc. (Breitenbach, e.g., c4:4-23). 
Applicable to claims 60 and 61: It would have been prima facie obvious before the effective filing date of the presently claimed invention to include polycaprolactone in the compartments/layers/segments of an insert which release API with a reasonable expectation of success. Since polycaprolactone was known to erode at a predetermined rate (Caldwell), this modification would fulfill the desire in Menachem to formulate the API in a matrix which releases at a predetermined rate. The skilled artisan would have had a reasonable expectation of success because Caldwell suggests polycaprolactone was known and used for erodible components in similar devices. 
Applicable to claim 62, Menachem teaches an elongate member having a triangular cross section with rounded corners (Menachem, e.g., Fig. 5A).
Applicable to claims 63-64: Menachem teaches lengths greater than 24 mm will promote retention in the stomach, while lengths less than 12 mm will promote passage through most pyloric valves (Menachem, e.g., 0232). Thus, elements of the device which erode into detached components having a longest length of less than 12 mm will quickly pass through most pyloric valves. Based on this understanding, it would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the longest length of each component of the device to a size effective to achieve a desired retention duration with a reasonable expectation of success. The desired retention duration, and corresponding length of the components of the device, will depend on factors including the API(s) for which the device is configured to release, the rate of release of API(s) from the device, and the treatment time frame for which the device is configured to retained in the stomach. It was understood that the size of each component of the device was a known factor to be considered to ensure complete evacuation of the device from the stomach. The claimed ranges are within or overlapping with the length suggested in Menachem for facilitating passage of the component through most pyloric valves. 
Accordingly, the subject matter of claims 50-51, 54-55, and 58-70 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 50-51, 54-55, and 58-70 are rejected under 35 U.S.C. 103 as being unpatentable over Bellinger, WO 2015191920 in view of Breitenbach, US 6120802 A and Caldwell, US 4767627. 
Bellinger teaches elongated structures (Bellinger, e.g., Figs. 1a-1c), comprising, e.g., a first polymeric component and a second polymeric component coupled by a linker (Bellinger, e.g., pg. 19:13-17 and Fig. 1b).

    PNG
    media_image2.png
    172
    480
    media_image2.png
    Greyscale

This is a first polymeric component (110) and a second polymeric component (120) coupled by a linker (130). The polymeric components are loadable, i.e., contain active substances such as therapeutic agents (Bellinger, e.g., pg. 41:12-29). Thus, the polymeric components are carrier polymer-therapeutic agents/segments recited in claims 50-51.  Linkers are degradable (Bellinger, e.g., pg. 19: 18-24). 
Bellinger teaches multilayer elongated structure comprising a first polymeric component and a second polymeric component coupled by a linker (Bellinger, e.g., pg. 19:13-17 and fig. 1B), wherein the multilayer contains exposed outer layers of, e.g., polycaprolactone and which interface with the drug loaded polycaprolactone matrix (Bellinger, e.g., example 6). Bellinger teaches elastomer disposed along a radial projection, i.e., axially along the elongate member (Bellinger, e.g., pg. 7:6-8). Bellinger teaches the structures exhibit mechanical flexibility and strength when contained in an internal cavity due to an elastic polymeric component which is relatively flexible but sufficient to return the component to its pre-deformed shape within a desired time frame (Bellinger, e.g., claims 61-62), and wherein the shape is configured to maintain the structure in a gastric cavity of the subject for a retention period (Bellinger, e.g., pg. 8: 8-9).
Bellinger teaches radial projections (elongate members) containing elastomeric materials, e.g., polycaprolactone, arranged along the radial projections for returning the projections to a shape which promotes retention in the stomach for a desired period of time. Bellinger does not expressly teach the projections (elongate members) comprising a reinforcing material, wherein the reinforcing material extends axially along the elongate member. However, the elastomeric material arranged along a major axis appears to be the same as the reinforcing material of the claimed invention. 
In addition to these teachings in Bellinger, Breitenbach teaches drug containing compositions which contain multiple layers (Breitenbach, e.g., c2:32-36). The multilayered structures may include protective or adhesive layers (Breitenbach, e.g., c2:54-58) and layers without drug (Breitenbach, e.g., claim 2). The layers are 
Along these same lines, Caldwell teaches modifying elongate members with a structure and material in an axial manner to maintain the elongate member in a rigid configuration (Caldwell, e.g., example 2). This structure is an erodible/dissolvable structure which will maintain the lobes in a rigid configuration until the internal structurally supporting material has disintegrated (Caldwell, e.g., c36-43).  This is a reinforcing material as claimed which extends axially along the elongate lobes and maintains the rigid configuration required for gastric retention.  
It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member taught by Bellinger with a structure and material which maintains the elongate member in a rigid configuration, i.e., reinforces the elongate member, as suggested in Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to use this technique known from Caldwell to optimize Bellinger’s elongate members, so they maintain mechanical strength and dimensions required for gastric retention. The skilled artisan would have had a reasonable expectation of success because Bellinger teaches the multilayer structures containing elastic materials arranged axially along the radial projections.
Applicable to claims 65 and 68: It would have been obvious before the effective filing date of the presently claimed invention to configure a layer along the outer surface of the elongate member with a material effective to optimize the rigidity of the elongate member to maintain mechanical strength and dimension required for gastric retention with a reasonable expectation of success. Since Breitenbach teaches multilayered structures enable configuring each layer with separate properties, the skilled artisan would have been motivated to optimize one of the layers, e.g., outer or inner depending on the number of layers, with a material effective to maintain the rigidity required to resist forces applied by the stomach under both fed and fasted condition for effective gastric retention with a reasonable expectation of success. 
Applicable to claims 66-67 and 69-70: it would have been obvious to select an appropriate biocompatible material from those suggested by the prior art for the insert/lobe (elongate structure), e.g., polycaprolactone, polylactic acid, for a layer useful for optimizing the rigidity of the insert with a reasonable expectation of success. 

Applicable to claim 54: Bellinger teaches enteric linkers (Bellinger, e.g., pg. 77:example 6). See also pg. 47:5-30.
Applicable to claim 55: Bellinger teaches a time dependent linker (Bellinger, e.g., pg. 60:19-33). See also pg. 47:5-30.
Applicable to claims 58-59: Bellinger teaches the linker containing a plasticizer, e.g., triacetin (Bellinger, e.g., example 6).
Applicable to claim 60-61: Bellinger teaches wherein the loadable polymeric component is polycaprolactone (Bellinger, e.g., example 1). 
Applicable to claim 62: Bellinger teaches a triangular cross section (Bellinger, e.g., pg. 61:11-17 and ¶ bridging pp. 64-65).
Applicable to claims 63-64: Bellinger teaches an embodiment wherein the structure has a length of 20 mm (Bellinger, e.g., pg. 72:18-26). The length of the structure depends on the size of the capsule in which the structure is to be delivered.
Since Bellinger teaches structures having a length of 20 mm to fit in a capsule, it would have been prima facie obvious before the effective filing date of the presently claimed invention to select individual lengths for the segments and the linker of less than 20 mm with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the length of segments and linker so that the sum of the lengths add up to about 20mm as suggested in Bellinger depending on the nature of the therapeutic agent and desired release time. This would allow the structure to be delivered in a capsule. 
Bellinger does not expressly teach the structures are coextruded. 
Breitenbach teaches drug forms comprising a coextruded form containing at least two compositions which in each case comprise a thermoplastic, pharmacologically acceptable polymeric binder which is soluble or swellable in a physiological environment, and at least one of which contains a pharmaceutical active ingredient, and shaping the coextruded multilayer material to the required drug form (Breitenbach, e.g., Abstract, claim 1). 
Coextrusion permits production of drug formulations in a simple and mild manner with required release characteristics (Breitenbach, e.g., c2:35-36) relative to compression (Breitenbach, e.g., c1:9-22).
In Breitenbach, each of the layers is capable of disintegration/dissolution/erosion for release of the active agent, e.g., rapidly soluble, slow dissolving, time, enzyme, or pH dependent dissolution as desired (Breitenbach, e.g., c3:10-29). Breitenbach teaches polymeric materials including hydroxypropyl methylcellulose phthalate and polylactides (Breitenbach, e.g., c3:41-57; and c3-c4 bridging paragraph). Applicable to claims 58-59: Breitenbach teaches the polymer may contain a plasticizer, e.g., polyethylene glycol etc. (Breitenbach, e.g., c4:4-23). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to prepare an elongate insert comprising API polymer blend segments joined by a degradable linking section as understood from Bellinger using coextrusion with a reasonable expectation of success. The skilled artisan would have been motivated to prepare Menachem’s insert by coextrusion to take advantage of the simplified production relative to compression suggested in Breitenbach. The skilled artisan would have had a reasonable expectation of success since both Bellinger and Breitenbach teach drug delivery compositions for oral administration. This modification may be viewed as the use of a known coextrusion technique to improve similar drug delivery compositions in the same way. 
With respect to linker composition, Bellinger teaches the material for the linker is selected from enteric materials linkers (Bellinger, e.g., pg. 77:example 6) or time dependent materials (Bellinger, e.g., pg. 47). The linker material may be polycaprolactone (Bellinger, e.g., pg. 47:22-23). The linker material may be an enteric material, e.g., hydroxypropyl cellulose or cellulose acetate phthalate (Bellinger, e.g., pg. 48:9-16). The linker material may be a blend of polymers (Bellinger, e.g., pg. 48:3-5). 
Accordingly, the subject matter of claims 50-51, 54-55, and 58-70 would have been prima facie obvious at the time the presently claimed invention was made, absent evidence to the contrary. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Menachem, US 20150342877 in view of Breitenbach, US 6120802 A and Caldwell, US 4767627 as applied to claims 50-51, 54-55, and 58-70 above, and further in view of Javed, J. Drug Del. Sci. Tech., 24, 6, 2014 and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The combined teachings of Menachem, Breitenbach and Caldwell suggest it would have been obvious to combine PCL and HPMCAS to form a degradable linking component but do not expressly teach wherein the disintegrating linker comprises a ratio of between about 80% HPMCAS:20% PCL to about 50% HPMCAS:50% PCL.
However, the ratio of hydrophobic polymer and hydrophilic polymer in a matrix comprising a polymer blend was known parameter the skilled artisan would have optimized to achieve desired release rate and/or erosion rate of the polymer blend. 
Javed teaches PCL is hydrophobic and when combined with HPMC in various ratios, the amount of respective polymer may be used to control the release profile of the formulation (Javed, e.g., pg. 609-611, section 7). Increased amounts of HPMC increased release rate due to the fact that HPMC is more hydrophilic than PCL, because the increased amount of hydrophilic polymer facilitates penetration of water into the matrix compared to a decreased in amount of hydrophilic polymer (Javed, e.g., pg. 61, c1 ¶ 1). On the other hand, PCL retards release of drug due to the fact that PCL slows penetration of water into the matrix (Javed, e.g., pg. 611, c1:¶ 1). Javed does not expressly relate the penetration of water into the matrix as affecting the degradation of the matrix but the effect of water penetration on degradation speed was known as evident from Kanis.
Kanis teaches the swelling degree, i.e., penetration of water into the matrix, can induce hydrolytic cleavage of the polymer, which means the degradation speed and drug release are both dependent on the degree to which water can enter the polymeric matrix. See Kani, e.g., pg. 658, c2:Swelling.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a linking component as understood from the combined teachings of Menachem, Breitenbach and Caldwell by combining PCL and HPMCAS and also optimizing the ratio of PCL to HPMCAS for each material with a reasonable expectation of successfully achieving optimal degradation rate and/or drug release from the modified insert. Since the ratio between PCL and HPMCAS polymers could be modified to vary the degradation rate of the polymer matrix and/or release rate of API, and because the residence time of the device suggested by the combined teachings of Menachem, Breitenbach and Caldwell is dependent upon degradation rate of components, e.g., degradable section linking compartments or layers, the skilled artisan would have been motivated to optimize the ratio between HPMCAS and PCL to achieve a desired residence time in the stomach and/or achieve a desired release rate of API from the insert in the stomach. The skilled artisan would have had a reasonable expectation of success because Menachem teaches device may be modified by selection and processing of materials which enables each of the components to operate according to its defined functionality, e.g., different materials may be used in order to balance stability between durability and safety or disintegration, and because Menachem clearly indicates the residence time of the device is dependent upon the erosion rate and/or pH conditions.
Accordingly, the subject matter of instant claim 57 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Bellinger, WO 2015191920 in view of Breitenbach, US 6120802 A and Caldwell, US 4767627 as applied to claims 50-51, 54-55, and 58-70 above, and further in view of Nakamichi, J Drug Del Sci Tech, 3, 14, 2004, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014 and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The combined teachings of Bellinger, Breitenbach, and Caldwell do not expressly teach the combination of polycaprolactone and HPMCAS.
Nakamichi teaches hydroxypropylmethylcellulose acetate succinate was a known enteric material which is more compatible with plasticizers, more stable than phthalates, and is easier to extrude than phthalates (Nakamichi, e.g., pg. 193:c2:¶ 2). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a linker for a coextruded elongate structure as understood from the combined teachings of Bellinger, Breitenbach, and Caldwell by formulating a blend of enteric polymer and polycaprolactone with a reasonable expectation of success. Since enteric polymers and polycaprolactone were each suggested in Bellinger for the linker material, this modification may be viewed as the combination of two known materials each separately suggested for the linker to arrive at a composition having the same utility. In view of Nakamichi, the skilled artisan would have additionally selected hydroxypropyl methyl cellulose acetate succinate as the enteric polymer due to its greater ease of extrusion, compatibility with plasticizers, and greater stability. The skilled artisan would have had a reasonable expectation of success since Bellinger, Breitenbach, Caldwell and Nakamichi are each directed to formulations for improving drug release. 

The combined teachings of Bellinger, Breitenbach, Caldwell, and Nakamichi suggest it would have been obvious to combine PCL and HPMCAS to form a degradable linking component but do not expressly teach wherein the disintegrating linker comprises a ratio of between about 80% HPMCAS:20% PCL to about 50% HPMCAS:50% PCL.
However, the ratio of hydrophobic polymer and hydrophilic polymer in a matrix comprising a polymer blend was known parameter the skilled artisan would have optimized to achieve desired release rate and/or erosion rate of the polymer blend. 
Javed teaches PCL is hydrophobic and when combined with HPMC in various ratios, the amount of respective polymer may be used to control the release profile of the formulation (Javed, e.g., pg. 609-611, section 7). Increased amounts of HPMC increased release rate due to the fact that HPMC is more hydrophilic than PCL, because the increased amount of hydrophilic polymer facilitates penetration of water into the matrix compared to a decreased in amount of hydrophilic polymer (Javed, e.g., pg. 61, c1 ¶ 1). On the other hand, PCL retards release of drug due to the fact that PCL slows penetration of water into the matrix (Javed, e.g., pg. 611, c1:¶ 1). Javed does not expressly relate the penetration of water into the matrix as affecting the degradation of the matrix but the effect of water penetration on degradation speed was known as evident from Kanis.
Kanis teaches the swelling degree, i.e., penetration of water into the matrix, can induce hydrolytic cleavage of the polymer, which means the degradation speed and drug release are both dependent on the degree to which water can enter the polymeric matrix. See Kani, e.g., pg. 658, c2:Swelling.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a linking component as understood from the combined teachings of Bellinger, Breitenbach, Caldwell and Nakamichi by combining PCL and HPMCAS and also optimizing the ratio of PCL to HPMCAS for each linking material with a reasonable expectation of successfully achieving optimal degradation rate and/or drug release from the modified structure. Since the ratio between PCL and HPMCAS polymers could be modified to vary the degradation rate of the polymer matrix and/or release rate of API, and because the residence time of the device suggested by the combined teachings of Bellinger, Breitenbach, Caldwell and Nakamichi is dependent upon degradation rate of components, e.g., the composition of the linker and the conditions in which the structure is to be located, the skilled artisan would have been motivated to optimize the ratio between HPMCAS and PCL to achieve a desired residence time in the stomach and/or achieve a desired release rate of API from the structure in the stomach. The skilled artisan would have had a reasonable expectation of success because Bellinger suggests the structure may be modified by selection of materials for the linkers depending on ability to interface with other components, mechanical strength requirements and selective degradation over desired times and under particular conditions.
Accordingly, the subject matter of instant claim 57 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 50-51, 54-55, and 57-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-57 of US 16333582 in view of Menachem, US 20150342877, Breitenbach, US 6120802 A, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	The reference application teaches elongate members comprising a carrier polymer including an API (claim 1), wherein the elongate member includes at least two segments joined by linkers, wherein the linkers are configured to degrade to allow passage through the pylorus after a specified gastric residence period (claims 2-3). The carrier polymer, i.e., segments may include polycaprolactone (claim 29).
	The claims of the reference application do not expressly teach a reinforcing material, wherein the reinforcing material extends axially along the elongate member. 
	However, the teachings of Menechem, Breitenbach, and Caldwell enumerated above suggest this limitation. 
	It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member claimed by the reference application with a material which provides sufficient strength to resist forces in the stomach thereby facilitating retention in the stomach for a desired period of time as suggested by the combined teachings of Menachem, Breitenbach, and Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the rigidity and strength of the elongate members since Menachem teaches the structure must have sufficient strength to resist the forces in the stomach for retention. Caldwell teaches modifying elongate members along the length which would have prompted one skilled in the art to make the modification in the claimed arrangement with a reasonable expectation of success. 
The claims of the reference application do not expressly teach a coextruded member wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Breitenbach, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
The teachings of Menachem and Caldwell provide that enteric materials, e.g., HPMCAS and/or time dependent degradation materials, e.g., polycaprolactone were known materials used in similar devices for promoting exit from the stomach/regulating drug release.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a linker as claimed in the reference application by substitution of time dependent linker for an enteric linker with a reasonable expectation of success. Since both time dependent linking materials and enteric linking materials were known and used to achieve the result claimed by the reference application as well as regulate drug release, this is a simple substitution of one known material for another where each is expected to provide similar results.
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by coextruding the materials including a linker comprising polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. The skilled artisan would have been motivated by the teachings of Breitenbach to coextrude the materials to simplify production. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in desired drug release/disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference application which fulfills the goal stated in the reference application claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired drug release/residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to achieve desired drug release profile/allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to achieve desired drug release profile/device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 
Since Menachem and Breitenbach and Caldwell suggests similar formulations comprising a plasticizer in the polymeric materials to facilitate extrusion, it would have been obvious to include a plasticizer in polymeric HPMCAS/polycaprolactone linkers in a device claimed by the reference application modified by the teachings of Menachem, Breitenbach, and Caldwell to improve the extrusion of the linker in the same way.
Accordingly, the subject matter of instant claims 50-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 
 
Claim(s) 50-51, 54-55, and 57-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 5, 7-9, 18-19, 24, 32, and 72 of US 15782021 in view of Menachem, US 20150342877, Breitenbach, US 6120802 A, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference Application teach a device comprising elongate members comprising a first and second segment (claims 1 and 2). The linker may include PCL and HPMCAS (claim 5).
The claims of the reference application do not expressly teach a reinforcing material, wherein the reinforcing material extends axially along the elongate member. 
	However, the teachings of Menechem, Breitenbach, and Caldwell enumerated above suggest this limitation. 
	It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member claimed by the reference application with a material which provides sufficient strength to resist forces in the stomach thereby facilitating retention in the stomach for a desired period of time as suggested by the combined teachings of Menachem, Breitenbach, and Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the rigidity and strength of the elongate members since Menachem teaches the structure must have sufficient strength to resist the forces in the stomach for retention. Caldwell teaches modifying elongate members along the length which would have prompted one skilled in the art to make the modification in the claimed arrangement with a reasonable expectation of success. 

The claims of the reference application do not expressly teach a coextruded member wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Breitenbach, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by coextruding the materials including a linker comprising polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. The skilled artisan would have been motivated by the teachings of Breitenbach to coextrude the materials to simplify production. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in desired drug release/disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference application which fulfills the goal stated in the reference application claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired drug release/residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to achieve desired drug release profile/allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to achieve desired drug release profile/device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 
Since Menachem and Breitenbach and Caldwell suggests similar formulations comprising a plasticizer in the polymeric materials to facilitate extrusion, it would have been obvious to include a plasticizer in polymeric HPMCAS/polycaprolactone linkers in a device claimed by the reference application modified by the teachings of Menachem, Breitenbach, and Caldwell to improve the extrusion of the linker in the same way.
Accordingly, the subject matter of instant claims 50-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Claim(s) 50-51, 54-55, and 57-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 80-119 of US 16693121 (now US Pat. No. 10716751) in view of Menachem, US 20150342877, Breitenbach, US 6120802 A, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference application teach articles including arms (elongate members) comprising a loadable polymeric component (first segment) and a second polymeric component (second segment) coupled to the arm by at least one degradable linker wherein degradation allows the passage through the pyloric orifice (claim 80). The degradable linker may include an enteric polymer (claim 83).
The claims of the reference application do not expressly teach a reinforcing material, wherein the reinforcing material extends axially along the elongate member. 
	However, the teachings of Menechem, Breitenbach, and Caldwell enumerated above suggest this limitation. 
	It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member claimed by the reference application with a material which provides sufficient strength to resist forces in the stomach thereby facilitating retention in the stomach for a desired period of time as suggested by the combined teachings of Menachem, Breitenbach, and Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the rigidity and strength of the elongate members since Menachem teaches the structure must have sufficient strength to resist the forces in the stomach for retention. Caldwell teaches modifying elongate members along the length which would have prompted one skilled in the art to make the modification in the claimed arrangement with a reasonable expectation of success. 

The claims of the reference application do not expressly teach a coextruded member wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Breitenbach, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Caldwell teaches similar enteric polymers as pharmaceutical ingredients for control of drug release. Consequently, time dependent linkers and enteric linkers were known in the art as equivalent structures for achieving the desire claimed in the reference application of allowing degradation sufficient to allow passage through the pyloric orifice as well as regulating drug release. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify arm structures as claimed in the reference patent by substituting a time dependent linker for an enteric linker with a reasonable expectation of success. This modification is the substitution of one known linker for another where each linker was known and used in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each linker is suggested in Menachem to achieve degradation sufficient to allow passage through the pyloric valve/regulate drug release.
The claims of the reference patent do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Breitenbach, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 
Caldwell teaches residence structures comprising degradable components where polycaprolactone may be used as a degradable polymer effective to achieve passage of the structure out of the stomach and/or regulate drug release rate.  
Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach/regulate drug release to arrive at a third composition including both polymers useful for the same purpose would have been obvious before the presently claimed invention was filed. 
Further, the ratio of polymers was a known result effective parameter the skilled artisan would have optimized to achieve a desired degradation rate and/or drug release rate as evident from the teachings of Javed and Kanis enumerated above.
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by coextruding the materials including a linker comprising polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. The skilled artisan would have been motivated by the teachings of Breitenbach to coextrude the materials to simplify production. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in desired drug release/disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference application which fulfills the goal stated in the reference application claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired drug release/residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to achieve desired drug release profile/allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to achieve desired drug release profile/device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 
Since Menachem and Breitenbach and Caldwell suggest similar drug delivery formulations comprising a plasticizer in the polymeric materials to facilitate extrusion, it would have been obvious to include a plasticizer in polymeric HPMCAS/polycaprolactone linkers in a device claimed by the reference application modified by the teachings of Menachem, Breitenbach, and Caldwell to improve the extrusion of the linker in the same way.
Accordingly, the subject matter of instant claims 50-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary.



Claim(s) 50-51, 54-55, and 57-70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 80-99 of US 16693149 (now US Pat. No. 10716752) in view of Menachem, US 20150342877, Breitenbach, US 6120802 A, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference application teach articles including arms (elongate members) comprising a loadable polymeric component (first segment) and a second polymeric component (second segment) coupled to the arm by at least one degradable linker wherein degradation allows the passage through the pyloric orifice (claim 80). The degradable linker may include an enteric polymer (claim 83).
The claims of the reference application do not expressly teach a reinforcing material, wherein the reinforcing material extends axially along the elongate member. 
	However, the teachings of Menechem, Breitenbach, and Caldwell enumerated above suggest this limitation. 
	It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member claimed by the reference application with a material which provides sufficient strength to resist forces in the stomach thereby facilitating retention in the stomach for a desired period of time as suggested by the combined teachings of Menachem, Breitenbach, and Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the rigidity and strength of the elongate members since Menachem teaches the structure must have sufficient strength to resist the forces in the stomach for retention. Caldwell teaches modifying elongate members along the length which would have prompted one skilled in the art to make the modification in the claimed arrangement with a reasonable expectation of success. 

The claims of the reference application do not expressly teach the members are coextruded, the degradable linker comprising a time dependent linker, or the linker comprising HMPCAS/caprolactone.
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Caldwell teaches similar enteric polymers as pharmaceutical ingredients for control of drug release. Consequently, time dependent linkers and enteric linkers were known in the art as equivalent structures for achieving the desire claimed in the reference application of allowing degradation sufficient to allow passage through the pyloric orifice as well as regulating drug release. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify arm structures as claimed in the reference patent by substituting a time dependent linker for an enteric linker with a reasonable expectation of success. This modification is the substitution of one known linker for another where each linker was known and used in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each linker is suggested in Menachem to achieve degradation sufficient to allow passage through the pyloric valve/regulate drug release.
The claims of the reference patent do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Breitenbach, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 
Caldwell teaches residence structures comprising degradable components where polycaprolactone may be used as a degradable polymer effective to achieve passage of the structure out of the stomach and/or regulate drug release rate.  
Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach/regulate drug release to arrive at a third composition including both polymers useful for the same purpose would have been obvious before the presently claimed invention was filed. 
Further, the ratio of polymers was a known result effective parameter the skilled artisan would have optimized to achieve a desired degradation rate and/or drug release rate as evident from the teachings of Javed and Kanis enumerated above.
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by coextruding the materials including a linker comprising polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. The skilled artisan would have been motivated by the teachings of Breitenbach to coextrude the materials to simplify production. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in desired drug release/disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference application which fulfills the goal stated in the reference application claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired drug release/residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to achieve desired drug release profile/allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to achieve desired drug release profile/device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 
Since Menachem and Breitenbach and Caldwell suggest similar drug delivery formulations comprising a plasticizer in the polymeric materials to facilitate extrusion, it would have been obvious to include a plasticizer in polymeric HPMCAS/polycaprolactone linkers in a device claimed by the reference application modified by the teachings of Menachem, Breitenbach, and Caldwell to improve the extrusion of the linker in the same way.
Accordingly, the subject matter of instant claims 50-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary.

Claim(s) 50-51, 54-55, and 57-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-13 of US 10532027 in view of Menachem, US 20150342877, Breitenbach, US 6120802 A, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference patent teach loadable polymeric arms (elongate member, first segment) comprising a second polymeric component (second segment) coupled by a degradable linker, wherein degradation allows passage of the structure out of the stomach and through the pylorus (claims 1 and 13).  
The claims of the reference application do not expressly teach a reinforcing material, wherein the reinforcing material extends axially along the elongate member. 
	However, the teachings of Menechem, Breitenbach, and Caldwell enumerated above suggest this limitation. 
	It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member claimed by the reference application with a material which provides sufficient strength to resist forces in the stomach thereby facilitating retention in the stomach for a desired period of time as suggested by the combined teachings of Menachem, Breitenbach, and Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the rigidity and strength of the elongate members since Menachem teaches the structure must have sufficient strength to resist the forces in the stomach for retention. Caldwell teaches modifying elongate members along the length which would have prompted one skilled in the art to make the modification in the claimed arrangement with a reasonable expectation of success. 

The claims of the reference patent do not expressly teach the arms are coextruded, degradable linker comprising a time dependent linker, or the linker comprising HPMCAS/polycaprolactone.
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Caldwell teaches similar enteric polymers as pharmaceutical ingredients for control of drug release. Consequently, time dependent linkers and enteric linkers were known in the art as equivalent structures for achieving the desire claimed in the reference application of allowing degradation sufficient to allow passage through the pyloric orifice as well as regulating drug release. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify arm structures as claimed in the reference patent by substituting a time dependent linker for an enteric linker with a reasonable expectation of success. This modification is the substitution of one known linker for another where each linker was known and used in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each linker is suggested in Menachem to achieve degradation sufficient to allow passage through the pyloric valve/regulate drug release.
The claims of the reference patent do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Breitenbach, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 
Caldwell teaches residence structures comprising degradable components where polycaprolactone may be used as a degradable polymer effective to achieve passage of the structure out of the stomach and/or regulate drug release rate.  
Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach/regulate drug release to arrive at a third composition including both polymers useful for the same purpose would have been obvious before the presently claimed invention was filed. 
Further, the ratio of polymers was a known result effective parameter the skilled artisan would have optimized to achieve a desired degradation rate and/or drug release rate as evident from the teachings of Javed and Kanis enumerated above.
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by coextruding the materials including a linker comprising polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. The skilled artisan would have been motivated by the teachings of Breitenbach to coextrude the materials to simplify production. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in desired drug release/disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference application which fulfills the goal stated in the reference application claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired drug release/residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to achieve desired drug release profile/allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to achieve desired drug release profile/device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 
Since Menachem and Breitenbach and Caldwell suggest similar drug delivery formulations comprising a plasticizer in the polymeric materials to facilitate extrusion, it would have been obvious to include a plasticizer in polymeric HPMCAS/polycaprolactone linkers in a device claimed by the reference application modified by the teachings of Menachem, Breitenbach, and Caldwell to improve the extrusion of the linker in the same way.
Accordingly, the subject matter of instant claims 50-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary.

Claim(s) 50-51, 54-55, and 57-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-113 of US 10610482 in view of Menachem, US 20150342877, Breitenbach, US 6120802 A, Caldwell, US 4767627, Javed, J. Drug Del. Sci. Tech., 24, 6, 2014, and Kanis, Journal of Biomaterials Applications, 29, 5, 2014.
The claims of the reference patent teach loadable polymeric arms (elongate member, first segment) comprising a second polymeric component (second segment) coupled by a degradable linker, wherein degradation allows passage of the structure out of the stomach and through the pylorus (claim 1). The degradable linker includes an enteric polymer (claim 18).
The claims of the reference application do not expressly teach a reinforcing material, wherein the reinforcing material extends axially along the elongate member. 
	However, the teachings of Menechem, Breitenbach, and Caldwell enumerated above suggest this limitation. 
	It would have been obvious before the effective filing date of the presently claimed invention to modify an elongate member claimed by the reference application with a material which provides sufficient strength to resist forces in the stomach thereby facilitating retention in the stomach for a desired period of time as suggested by the combined teachings of Menachem, Breitenbach, and Caldwell with a reasonable expectation of success. The skilled artisan would have been motivated to optimize the rigidity and strength of the elongate members since Menachem teaches the structure must have sufficient strength to resist the forces in the stomach for retention. Caldwell teaches modifying elongate members along the length which would have prompted one skilled in the art to make the modification in the claimed arrangement with a reasonable expectation of success. 
  
The claims of the reference patent do not expressly teach the polymeric arms are coextruded, the degradable linker comprising a time dependent linker, or a linker comprising HMPCAS/polycaprolactone.
Menachem teaches similar devices comprising a time dependent structure or an enteric structure which is capable of degrading in the stomach to allow passage of components linked by the time dependent structure or enteric structure through the pylorus. Caldwell teaches similar enteric polymers as pharmaceutical ingredients for control of drug release. Consequently, time dependent linkers and enteric linkers were known in the art as equivalent structures for achieving the desire claimed in the reference application of allowing degradation sufficient to allow passage through the pyloric orifice as well as regulating drug release. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify arm structures as claimed in the reference patent by substituting a time dependent linker for an enteric linker with a reasonable expectation of success. This modification is the substitution of one known linker for another where each linker was known and used in the art for the same purpose. The skilled artisan would have had a reasonable expectation of success because each linker is suggested in Menachem to achieve degradation sufficient to allow passage through the pyloric valve/regulate drug release.
The claims of the reference patent do not expressly teach wherein the linker comprises polycaprolactone in any particular ratio with HPMCAS. However, the teachings of Menachem, Breitenbach, Caldwell, Javed and Kanis enumerated above cure this deficiency. 
Menachem teaches residence structures comprising degradable components where HPMCAS may be used as a degradable polymer effective to achieve passage of the structure out of the stomach. 
Caldwell teaches residence structures comprising degradable components where polycaprolactone may be used as a degradable polymer effective to achieve passage of the structure out of the stomach and/or regulate drug release rate.  
Combining two known degradable polymers, PCL and HPMCAS, each separately suggested in the art for the purpose of allowing degradation of structural components in a residence device to pass out of the stomach/regulate drug release to arrive at a third composition including both polymers useful for the same purpose would have been obvious before the presently claimed invention was filed. 
Further, the ratio of polymers was a known result effective parameter the skilled artisan would have optimized to achieve a desired degradation rate and/or drug release rate as evident from the teachings of Javed and Kanis enumerated above.
It would have been obvious before the filing date of the presently claimed invention modify an elongate member as claimed in the reference application by coextruding the materials including a linker comprising polycaprolactone and HPMCAS in a ratio optimized for a desired degradation rate and/or API release rate in the stomach as a linking component with a reasonable expectation of success. The skilled artisan would have been motivated by the teachings of Breitenbach to coextrude the materials to simplify production. Since HPMCAS and polycaprolactone were each known and used in similar devices as evident from Menachem and Caldwell for their ability to erode resulting in desired drug release/disassembly of the device facilitating passage through the pylorus, it would have been obvious to combine these two polymers to produce a degradable linker found in the reference application which fulfills the goal stated in the reference application claims. Since the degradation rate of a polymer blend may be tuned by optimizing the ratio of polymers in the blend as evident from the teachings of Javed and Kanis, it would have been obvious to optimize the ratio between two known erodible polymers PCL and HPMCAS in a blend to achieve a desired drug release/residence time in the stomach with a reasonable expectation of success. 
Since Menachem suggests components having a longest length of less than 12 mm are capable of passing through most pyloric valves, it would have been obvious to configure the length of each of the linker and segments in the range of less than 12 mm to allow passage of the elongate member components through the pylorus with a reasonable expectation of success. 
Since Menachem suggests similar devices comprising triangular cross sections, it would have been obvious to configure the elongate members of the device in the reference application to have a similar profile. 
Since Menachem suggests similar devices comprising a linking element which degrades at a rate effective to achieve desired drug release profile/allow device disassembly and passage of the components through the pylorus in a time dependent manner, it would have been obvious to modify elongate members of the device in the reference application to include a time dependent linker. 
Since Menachem suggests similar devices comprising a linking element which degrades at a pH higher than the stomach to achieve desired drug release profile/device disassembly and passage of the components through the pylorus, it would have been obvious to modify elongate members of the device in the reference application to include a linker having enteric properties. 
Since Menachem and Breitenbach and Caldwell suggest similar drug delivery formulations comprising a plasticizer in the polymeric materials to facilitate extrusion, it would have been obvious to include a plasticizer in polymeric HPMCAS/polycaprolactone linkers in a device claimed by the reference application modified by the teachings of Menachem, Breitenbach, and Caldwell to improve the extrusion of the linker in the same way.
Accordingly, the subject matter of instant claims 50-51, 54-55, and 57-64 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary.


Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant has argued the cited references do not teach the claimed subject matter for the reasons argued previously. 
This argument is not found persuasive for the reasons found in the response to arguments with respect to claims 50-51, 54-55, and 57-70 above. The double patenting rejection are maintained at this time. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                 



/SUSAN T TRAN/Primary Examiner, Art Unit 1615